DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Page 16, line 37 should be amended to recite “tips 41, 42” to improve the grammar.
Page 17, line 4 should be amended to recite “retaining elements 31, 32” to improve the grammar”.
Page 17, line 21 should be amended to recite “piercing tips 41, 42” to improve the grammar.
Page 17, line 23 should be amended to recite “protective caps 51, 52” to improve the grammar.
Page 18, line 3 should be amended to recite “the second protective caps 51, 52” to improve the grammar.
Page 18, line 4 should be amended to recite “the second protective caps 51, 52” to improve the grammar.
Page 18, line 6 should be amended to recite “piercing tips 41, 42” to improve the grammar.
Page 18, line 14 should be amended to recite “piercing tips 41, 42” to improve the grammar.
Page 18, line 16 should be amended to recite “first and second side regions 21, 22” to improve the grammar.
Page 18, lines 17-18 should be amended to recite “the interior of the first and the second side regions 21, 22” to improve the grammar.  
Page 18, line 23 should be amended to recite “piercing tips 41, 42” to improve the grammar.
Page 18, line 25 should be amended to recite “retaining elements 31, 32” to improve the grammar.
Page 18, line 26 should be amended to recite “piercing tips 41, 42” to improve the grammar.
Page 19, line 2 should be amended to recite “elements 31, 32” to improve the grammar.
Page 19, line 32 should be amended to recite “piercing tips 41, 42” to improve the grammar.
Page 19, line 38 should be amended to recite “second retaining elements 31, 32” to improve the grammar.
Page 20, line 3 should be amended to recite “retaining elements 31, 32” to improve the grammar.
Page 20, line 23 should be amended to recite “protective caps 51, 52” to improve the grammar.
Appropriate correction is required.
Claim Objections
Claims 1, 2, and 15 are objected to because of the following informalities: 
Claim 1, line 13 should be amended to recite “[[an]] the article” as “a…article” is recited in lines 1-2 of claim 1.
Claim 2, line 3 should be amended to recite “the fixing device ” to remove the number and its parenthesis.
Claim 15, line 4 should be amended to recite “fixed to the” to fix the misspelling of the word “to”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a protective mechanism by which, at least when the fixing device is in the basic state, the first piercing tip and the second piercing tip are protected against being touched” in claim 4.
“protection provided by the protective mechanism against touching the first piercing tip and the second piercing tip is canceled in the use state” in claim 5.
“the protective mechanism is configured to be automatically activatable upon removal of the fixing device from the skin” in claim 6.
“the first piercing tip and the second piercing tip are protected by the protective mechanism against being touched or are protected by a further protective mechanism against being touched” in claim 7.
“a securing mechanism by which the fixing device is secured in the basic state against direct application in the use state” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, lines 2-3 recites “the protective mechanism has a spring mechanism”. It is unclear to the Examiner if the recited “protective mechanism” is the “protective mechanism” or the “further protective mechanism” of claim 7. For the purpose of examination, the limitation “the protective mechanism has a spring mechanism” will be interpreted as further limiting and providing structure to the “protective mechanism” rather than the “further protective mechanism”.
Claim 13 recites “a securing mechanism by which the fixing device is secured in the basic state against direct application in the use state, wherein securing provided by the securing mechanism has to be canceled by a user in order to bring the fixing device to the use state” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The disclosure is devoid of any structure that performs the function in the claim.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howard et al. (US 2005/0256459 A1; hereinafter referred to as Howard).
With regards to claim 1, Howard discloses (Figs. 1A-1D and 3) a fixing device (100; [0040]) for fixing a medical, cosmetic, decorative or other article (see Figs. 1A-1D, [0038] “fits around the catheter”, and [0043]) to skin of a living being, comprising: 
a) a first retaining element (left 104 in Fig. 1B) having a first piercing tip (1042; see [0041]) designed to pierce the skin,
b) a second retaining element (right 104 in Fig. 1B) having a second piercing tip (1042; see [0041]) designed to pierce the skin, wherein the second piercing tip is arranged at a distance from the first piercing tip (see Fig. 1B which shows the arrangement of the second piercing tip at a distance from the first piercing tip),
c) a bridge (102; see [0040]), wherein the first retaining element and the second retaining element are each fastened to the bridge (see Fig. 1A-1D; and see [0040]), 
d) a fixing portion (150; see [0043]) connected to or which is part of the bridge (see Figs. 1A-1D which show the fixing portion 150 connected to or which is part of the bridge), wherein the fixing portion is designed for fixing an article that is to be fixed to the skin (see [0038] “The anchoring mechanism preferably includes a plurality of anchoring legs that pass through the body, which fits around the catheter” and [0043]).
With regards to claim 2, Howard discloses the claimed invention of claim 1, and Howard further discloses (Figs. 1A-1D and 3) the fixing device has at least one basic state (see Figs. 1A-1C) in which the fixing device (100) is made by a manufacturer or which is present at least before a first use of the fixing device for fixing the article to the skin, and the fixing device has at least one use state (Fig. 1D) which is different from the basic state and which is present at least during fixing of the fixing device to the skin (see [0039] “Figs. 1A-1C illustrate the device in an open state; while Fig. 1D illustrates the device in an interlock state (or engaged state)”).
With regards to claim 3, Howard discloses the claimed invention of claim 2, and Howard further discloses (Figs. 1A-1D and 3) the first retaining element (left 104 in Fig. 1b) and the second retaining element (right 104 in Fig. 1B), when the fixing device (100) is at least in the basic state (Figs. 1A-1C and see [0038]) and/or at least in the use state (Fig. 1D and see [0038]), are arranged substantially parallel to each other (see Figs. 1A-1D which show the first retaining element and the second retaining element substantially parallel to each other). 
With regards to claim 4, Howard discloses the claimed invention of claim 2 and Howard further discloses (Figs. 1A-1D and 3) the fixing device (100) has a protective mechanism (see Figs. 1A-1C which shows the body 150 covering the first piercing tip and the second piercing tip) by which, at least when the fixing device is the basic state (Figs. 1A-1C and see [0038]), the first piercing tip (left 1042 in Fig. 1D) and the second piercing tip (right 1042 in Fig. 1D) are protected against being touched (see Figs. 1A-1C which show the first piercing tip and the second piercing being protected against being touched by the body 150 which contains the first and second piercing tips while in the basic state).
With regards to claim 5, Howard discloses the claimed invention of claim 4, and Howard further discloses (Figs. 1A-1D and 3) the fixing device (100) is configured such that protection provided by the protective mechanism against touching the first piercing tip (left 1042 in Fig. 1D) and the second piercing tip (right 1042 in Fig. 1D) is canceled in the use state (see [0041]).
With regards to claim 7, Howard discloses the claimed invention of claim 4, and Howard further discloses (Figs. 1A-1D and 3) the fixing device (100) is configured to have a final state (Figs. 1A-1C and see [0042]) which is present at least after removal of the fixing device from the skin, wherein, in the final state, the first piercing tip (right 1042 in Fig. 1D) and the second piercing tip (left 1042 in Fig. 1D) are protected by the protective mechanism against being touched (see [0041-0042] “after a period of time the activation mechanism 102 may be lifted and the anchoring legs 104 removed from the patient’s tissue or skin” therefore, upon lifting the activation mechanism the first piercing tip and the second piercing tip would be within the body 150 and thus protected) or are protected by a further protective mechanism against being touched.
With regards to claim 14, Howard discloses the claimed invention of claim 1, and Howard further discloses (Figs. 1A-1D and 3) the fixing portion (150) is arranged on a side of the bridge (102) facing toward the first piercing tip (left 1042 in Fig. 1D) and the second piercing tip (right 1042 in Fig. 1D; see Figs. 1A-1D which show the fixing portion 150 being arranged on a side of the bridge facing toward the first piercing tip and the second piercing tip).
With regards to claim 15, Howard discloses the claimed invention of claim 1, and Howard further discloses (Figs. 1A-1D and 3) a receiving space (see [0043] “The body 150…includes a channel (or passageway) through which the catheter hub passes”) between the first retaining element (see left 104 in Fig. 1B) and the second retaining element (see right 104 in Fig. 1B) for receiving the article that is to be fixed on the skin (see [0038] and [0043]).
With regards to claim 16, Howard discloses the claimed invention of claim 1, and Howard further discloses (Figs. 1A-1D and 3) the fixing device (100) or the bridge is arch-shaped and/or U-shaped (see Figs. 1B-1C showing the fixing device being arch-shaped and/or U-shaped).
With regards to claim 17, Howard discloses the claimed invention of claim 1, and Howard further discloses (Figs. 1A-1D and 3) the first retaining element (left 104 in Fig. 1B) and/or the second retaining element (right 104 in Fig. 1B) are mounted so as to be pivotable and/or longitudinally displaceable relative to the bridge (see [0041] and Fig. 3 which shows the first retaining element and the second retaining element being mounted so as to be pivotable and/or longitudinally displaceable relative to the bridge).
Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le et al. (US 2015/0005733 A1; hereinafter referred to as Le).
With regards to claim 1, Le discloses (Figs. 1-12) a fixing device (see Fig. 1; [0076] “catheter anchoring device”) for fixing a medical, cosmetic, decorative or other article (1; see [0077]) to skin (see Fig. 7 and the annotated “Skin Surface”) of a living being, comprising: 
a) a first retaining element (left 4 in Fig. 6 and see [0076]) having a first piercing tip (see the first piercing tip at the left annotated 4 in Fig. 2) designed to pierce the skin,
b) a second retaining element (right 4 in Fig. 6 and see [0076]) having a second piercing tip (see the second piercing tip at the right annotated 4 in Fig. 2) designed to pierce the skin, wherein the second piercing tip is arranged at a distance from the first piercing tip (see Fig. 2 which shows the second piercing tip being arranged at a distance from the first piercing tip),
c) a bridge (100; see [0076]), wherein the first retaining element and the second retaining element are each fastened to the bridge (see [0076] and Fig. 2), 
d) a fixing portion (see at 2 in Fig. 2) connected to or which is part of the bridge, wherein the fixing portion is designed for fixing an article that is to be fixed to the skin (see [0077-0078] and Figs. 6-7).
With regards to claim 2, Le discloses the claimed invention of claim 1, and Le further discloses (Figs. 1-12) the fixing device has at least one basic state (see Figs. 1-2 and [0076]) in which the fixing device is made by a manufacturer or which is present at least before a first use of the fixing device for fixing the article to the skin, and the fixing device has at least one use state (Fig. 7 and [0078-0079]) which is different from the basic state and which is present at least during fixing of the fixing device to the skin.
With regards to claim 3, Le discloses the claimed invention of claim 2, and Le further discloses (Figs. 1-12) the first retaining element (left 4 in Fig. 6) and the second retaining element (right 4 in Fig. 6) when the fixing device is at least in the basic state (see Figs. 1-2 and [0076]) and/or at least in the use state (Fig. 7 and [0078-0079]), are arranged substantially parallel to each other (see Figs. 1-12 and [0076] “pair of parallel radial sharps 4”). 
With regards to claim 4, Le discloses the claimed invention of claim 2 and Le further discloses (Figs. 1-12) the fixing device has a protective mechanism (see Fig. 2 which shows the first piercing tip and second piercing tip being contained within the housing 100 and see [0077-0078]) by which, at least when the fixing device is the basic state (Figs. 1-2 and see [0076]), the first piercing tip (see the first piercing tip at the left annotated 4 in Fig. 2) and the second piercing tip (see the second piercing tip at the right annotated 4 in Fig. 2) are protected against being touched (see Figs. 1-2 which show the first piercing tip and the second piercing being protected against being touched by containing the first piercing tip and second piercing tip within the housing until the buttons 6 are pressed as recited within [0077-0079]).
With regards to claim 5, Le discloses the claimed invention of claim 4, and Le further discloses (Figs. 1-12) the fixing device is configured such that protection provided by the protective mechanism (see [0078]) against touching the first piercing tip (see the first piercing tip at the left annotated 4 in Fig. 2) and the second piercing tip (see the second piercing tip at the right annotated 4 in Fig. 2) is canceled in the use state (see Figs. 7, 9, and 10 and [0077-0079]).
With regards to claim 6, Le discloses the claimed invention of claim 4 and Le further discloses (Figs. 1-12) the protective mechanism (see [0078]) is configured to be automatically activatable upon removal of the fixing device from the skin (see [0020] “During the removal process, the sharps are retracted automatically via spring-loaded mechanism”, [0042], [0084], and [0096]).
With regards to claim 7, Le discloses the claimed invention of claim 4, and Le further discloses (Figs. 1-12) the fixing device  is configured to have a final state (Figs. 1-2 and see [0084] “the tensioned torsion spring 16 instantly recoils to its relaxed and undeployed position”) which is present at least after removal of the fixing device from the skin, wherein, in the final state, the first piercing tip (see the first piercing tip at the left annotated 4 in Fig. 2) and the second piercing tip (see the second piercing tip at the right annotated 4 in Fig. 2) are protected by the protective mechanism against being touched (see [0084] “the sharpened ends of radial sharps 4 which are now fully contained and locked within housing 100 cannot be exposed to the operator or anyone else ever again, completely obviating any chance for an inadvertent needlestick injury”) or are protected by a further protective mechanism against being touched.
With regards to claim 8, Le discloses the claimed invention of claim 7, and Le further discloses (Figs. 1-12) the fixing device is configured such that the final state (Figs. 1-2 and [0084] “instantly recoils to its relaxed and undeployed position”) can be automatically adopted upon removal of the fixing device from the skin (see [0020] “During the removal process, the sharps are retracted automatically via spring-loaded mechanism”, [0042], [0084], and [0096]).
With regards to claim 9, Le discloses the claimed invention of claim 4, and Le further discloses (Figs. 1-12) the protective mechanism (see Fig. 2 which shows the first piercing tip and second piercing tip being contained within the housing 100 and see [0077-0078]) has at least one first protective cap (102a; see [0076] and Examiner annotated Fig. 5 below; hereinafter referred to as Fig. A; The Examiner notes that Fig. 5 is blurry within the PGPUB US 2015/0005733 and refers the Applicant to view the corresponding US Patent 9,993,620 B2 for a clearer image) which surrounds the first piercing tip (see first piercing tip left annotated 4 in Fig. 2) when the fixing device is in the basic state (Figs 1-2 and see [0078]), and/or the protective mechanism has a second protective cap (102b; see [0076] and Fig. A below; the Examiner believes reference numeral 102B should be annotated at the location shown in Fig. A; The Examiner notes that Fig. 5 is blurry within PGPUB US 2015/0005733 and refers the Applicant to view the corresponding US Patent 9,993,620 B2 for a clearer image) which surrounds the second piercing tip (see second piercing tip right annotated 4 in Fig. 2) when the fixing device is in the basic state (Figs. 1-2 and see [0078]).

    PNG
    media_image1.png
    456
    762
    media_image1.png
    Greyscale

With regards to claim 10, Le discloses the claimed invention of claim 9, and Le further discloses (Figs. 1-12) the first protective cap (102a; see Fig. A above and USPAT 9,993,620 for a clearer figure) is mounted so as to be longitudinally movable relative to the first retaining element (left 4 in Fig. 2; see the longitudinal movement relative to the first retaining element within Figs. 2, 6, 7, and 9), and/or the second protective cap (102b; see Fig. A above and USPAT 9,993,620 for a clearer figure) is mounted so as to be longitudinally movable relative to the second retaining element (right 4 in Fig. 2; see the longitudinal movement relative to the first retaining element within Figs. 2, 6, 7, and 9).
With regards to claim 11, Le discloses the claimed invention of claim 9, and Le further discloses (Figs. 1-12) the first protective cap (102a; see Fig. A above and USPAT 9,993,620 for a clearer figure) and/or the second protective cap (102b; see Fig. A above and USPAT 9,993,620 for a clearer figure) forms at least one fastening element for fixing the article that is to be fixed to the skin (see [0020]).
With regards to claim 12, Le discloses the claimed invention of claim 7, and Le further discloses (Figs. 1-12) the protective mechanism (see Fig. 2 which shows the first piercing tip and second piercing tip being contained within the housing 100 and see [0077-0078] and [0084]) has a spring mechanism (16; see [0084]) formed with at least one spring (see [0084] “the tensioned torsion spring 16”), wherein the at least one spring has a higher spring pretension when the fixing device is in the use state than when the fixing device is in the final state (see [0084]).
With regards to claim 13, Le discloses the claimed invention of claim 2, and Le further discloses (Figs. 1-12) a securing mechanism (6; [0077-0079]) by which the fixing device is secured in the basic state (Figs. 1-2) against direct application in the use state, wherein securing provided by the securing mechanism has to be canceled by a user in order to bring the fixing device to the use state (see [0077-0079]).
With regards to claim 14, Le discloses the claimed invention of claim 1, and Le further discloses (Figs. 1-12) the fixing portion (see at 2 in Fig. 2) is arranged on a side of the bridge (100) facing toward the first piercing tip (see the first piercing tip at the left annotated 4 in Fig. 2) and the second piercing tip (see the second piercing tip at the right annotated 4 in Fig. 2; see Figs. 1-12 which show the fixing portion being arranged on a side of the bridge facing toward the first piercing tip and the second piercing tip).
With regards to claim 15, Le discloses the claimed invention of claim 1, and Le further discloses (Figs. 1-12) a receiving space (see at 2 in Fig. 2) between the first retaining element (left 4 in Fig. 6) and the second retaining element (right 4 in Fig. 6) for receiving the article (1) that is to be fixed on the skin (see [0076-0078]).
With regards to claim 16, Le discloses the claimed invention of claim 1, and Le further discloses (Figs. 1-12) the fixing device or the bridge (100) is arch-shaped and/or U-shaped (see Figs. 1-12 which show the fixing device being arch-shaped and/or U-shaped).
With regards to claim 17, Le discloses the claimed invention of claim 1, and Le further discloses (Figs. 1A-1D and 3) the first retaining element (left 4 in Fig. 6) and/or the second retaining element (right 4 in Fig. 6) are mounted so as to be pivotable and/or longitudinally displaceable relative to the bridge (see [0076-0079] and Figs. 2 and 7 which show the first retaining element and the second retaining element being mounted so as to be pivotable and/or longitudinally displaceable relative to the bridge).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783